                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ADRIENNE BUSH,

       Plaintiff,                                  Case No. 2:16-cv-11761
                                                   Honorable Laurie J. Michelson
v.                                                 Magistrate Judge Elizabeth A. Stafford

LUMILEDS, LLC, a/k/a PHILIPS
AUTOMOTIVE LIGHTING,

       Defendant.


                    ORDER ADMINISTRATIVELY CLOSING CASE
                        PENDING BANKRUPTCY APPEAL


       Adrienne Bush worked for Lumileds, LLC (formerly Philips Automotive Lighting) for a

number of years. She believes that, during her employment, her job duties were taken away, she

was paid less for her work, she was deprived of benefits, and, ultimately, she was terminated in

part because she is African American. So, in May 2016, Bush sued Lumileds.

       In September 2018, this Court largely granted Lumiled’s motion for summary judgment.

But Bush’s claim that Lumileds engaged in discriminatory termination survived. See Bush v.

Lumileds, LLC, No. 2:16-CV-11761, 2018 WL 4610867, at *13–14 (E.D. Mich. Sept. 26, 2018).

       Shortly before this Court ruled, Bush filed for Chapter 7 bankruptcy. And shortly after

this Court ruled, Lumileds contacted the Chapter 7 Trustee. Ultimately Lumileds and the Trustee

reached an agreement to settle Bush’s suit (i.e., this case) for $20,000. Bush subsequently sought

to exempt this case from the estate and sought to convert her Chapter 7 bankruptcy to one under

Chapter 13. The bankruptcy court did not grant Bush either request. The bankruptcy court also

approved the settlement of this case.
       In May 2019, Bush appealed the bankruptcy court’s determinations. That appeal is

briefed and is pending before Judge Sean F. Cox. See In Re Adrienne Bush, Case No. 2:19-cv-

11425-SFC-APP (E.D. Mich. filed May 14, 2019).

       Thus, unless Judge Cox reverses the bankruptcy court, the case before this Court has been

settled. As there is nothing for this Court to do in this case unless and until Judge Cox reverses

the bankruptcy court, the Court will administratively close this case. That closing does not come

at any prejudice to either party. Once the bankruptcy proceedings are entirely complete

(including any further appeal), either party may move to reopen this case.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: September 9, 2019




                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, September 9, 2019, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
